Citation Nr: 1732688	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  15-27 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to bilateral peripheral neuropathy of the lower extremities, to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958 and from November 1958 to December 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his June 2017 hearing that in addition to his conceded exposure to Agent Orange while serving in Vietnam, that he was exposed to Agent Orange when serving in Thailand and in Korea at the DMZ.  Available personnel records note that the Veteran served in Thailand at Ramasun station from September 1974 to September 1975 and in Seoul, Korea as part of the 508th USASA Group from November 1966 to March 1968.  In July 2017, a Personnel Exchange Information System (PIES) request was sent out for outstanding personnel and treatment records.  After any outstanding records are associated with the claims file, the Veteran's claims should be referred to the Joint Services Records Research Center (JSRRC) coordinator for a finding of whether there is verification of exposure to herbicides.  See M21, parts IV.ii.1.H.4.b,c; IV.ii.1.H.5.b.  This is to document, if possible, the time of the Veteran's other exposures to herbicides.  The regulations provide that service connection is warranted for peripheral neuropathy on a presumptive basis but the disorder must have become manifest to a degree of 10 percent or more within one year after the veteran's last in-service exposure to qualify for the presumption of service connection.  See 38 C.F.R. §§ 3.307 (a)(6)(ii).  Development to determine when the last in-service exposure was is appropriate.  

Next, the Veteran has not yet been afforded a VA examination for his claimed neuropathy of the lower extremities.  The Veteran should be afforded an examination to address his contentions that his neuropathy is related to his conceded Agent Orange exposure in Vietnam, and claimed Agent Orange exposure in Thailand and Korea, and that he has had neuropathy since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After the outstanding PIES request is completed, have the JSRRC issue a memorandum regarding whether there is a finding of verification of exposure to herbicides in Thailand or Vietnam. 

2.  After the above is completed, schedule the Veteran for an appropriate VA examination for his claimed neuropathy.  The electronic claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that an organic disease of the nervous system affecting the lower extremities was present within the one year period following the Veteran's separation from service in December 1975 and, if so, provide information concerning the severity thereof.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neuropathy of the lower extremities otherwise had its onset during the Veteran's active service, or is the result of any in-service disease, event, or injury, to include whether he has early-onset peripheral neuropathy that manifested to a compensable degree within one year of his last exposure to herbicides. 

The examiner is also reminded that neuropathy (other than early onset peripheral neuropathy) is not presumptively linked to herbicide exposure.  Despite this, the Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam.  The examiner is reminded that even though the he or she may find that the Veteran's type of neuropathy is not presumptively linked to herbicide, an opinion is needed as to whether the Veteran's neuropathy is otherwise linked to exposure to Agent Orange or to the Veteran's military service.  A rationale that states that the Veteran's neuropathy is not a presumptive disease is not an adequate opinion.


The examiner should discuss:

(i)  the Veteran's conceded Agent Orange exposure in Vietnam, and any other exposure that may be verified by the JSRRC; 

(ii)  the November 2013 private opinion from Dr. N.G. that "The possibility of agent orange being the underlying etiology of the patient's gradually progressive neuropathy cannot be ruled out;" and 

(iii)  the Veteran's lay statements including at his July 2017 hearing that within a year of leaving Vietnam his feet started burning and he would go to sick call to receive cortisone shots, and continued to receive cortisone shots since then. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  Finally, readjudicate the claim on appeal after appropriate development is undertaken.  If the claims are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




